DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-13 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Referring to the claims 1-6, applicant amends the claim 1 and argues that the amended portion overcomes the prior art rejection and hence claims 1-6 are allowable and did not make any specific arguments (Remarks page 10 See Section A, Rejection of independent claim 1). However, examiner respectfully disagrees and directs to the current rejection as applicant has not made any specific arguments towards the claim 1 except for amended limitation.  Motely reference teaches acoustic data being used to control the lighting fixture (See paragraph [0082]).

Also, claims 7, 8, 10-16 are rejected using Motley reference and hence applicants’ arguments are moot.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over   US2015/0043425 A1 by Aggarwal et al (Aggarwal) in view of 2014/0001959 A1 by Motley et al (Motley).

Referring to the claim 1, Aggarwal teaches, A master reproduction apparatus capable of executing synchronous reproduction of audio data together with at least one slave reproduction apparatus  (Fig 1 networked lighting system 10 and item 11A and 11B lighting units paragraph [0038] and Ul device 13 includes communication interface 34 and input and output elements 37 where input output may include video and microphone and speaker for audible input or outputs paragraph [0060]), the master reproduction apparatus comprising: a plurality of light emitting elements (plurality of lightings 11 at a premises 12 Paragraph [0037]); a generation unit (Fig 1 item 31 processor paragraph [0060]) configured to generate  (See paragraph [0062] where lighting devices are connected to the network 17 of the lighting system 10 using communication interface 34), in which light emission modes are associated with the plurality of light emitting elements, based on a of analysis data obtained by analyzing audio data wherein the analysis data includes at least one of a beat, a tempo, a rhythm, or a key of the audio data (see paragraph [0069]. [0074] and [0154] where using audio data in different forms and provides means of using audio data  where it was disclosed Ul device 13 functions using an audio/video input and output signals and also device 19 may receive inputs using audio and send digitalized audio data to server 81C or 81D);
but Aggarwal do not explicitly teaches a transmission unit configured to transmit the generated illumination information to the one or more slave reproduction apparatuses; and a light emission control unit configured to cause the plurality of light emitting elements to emit light in the light emission modes based on the illumination information.
However, Motley teaches Master/slave arrangements for lighting fixture modules wherein a transmission unit (Fig 36 item Gate way 142 with wireless communication module 146 paragraph [0214]) configured to transmit the generated illumination information to the at least one slave reproduction apparatus (Fig 36 item 20 slave LED array paragraph [0214]); and a light emission control unit (driver module 30) configured to control  the plurality of light emitting elements to emit light in the light emission modes based on the illumination information (See paragraphs [0214] to [0216] Motley teaches a slave configuration unit with LED array 20 which receives from the Master unit 30 with lighting fixture 10 with sensor modules and wireless communication both ways non synchronous and/or unidirectional which means synchronous and also see paragraphs [0091] [0092]).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate a master and slave configuration of lighting units as taught by Motley by making one lighting unit of lighting units 11 as master with voice activated input and output signals in order to control the master lighting system efficiently and remotely with voice commands (See Motley [0220] where benefits of master slave configuration is disclosed).

Referring to the claim 2 Aggarwal’s reference as modified by Motley teaches the master reproduction apparatus according to claim 1, Aggarwal further teaches,  it further comprising; 

a light emission control command generation unit (item 21 A/ 21B processor item 21A or 21B is connected with the sensor standalone unit item 15 see paragraph [0056]) configured to generate a light emission control command for synchronizing light emission (Fig 7 and paragraph [0165] where it is taught real time operations of advanced layer programs which implicitly suggests synchronization of light emission with control commands) by the plurality of light emitting elements with light emission by a first light emitting element (item 18A, 18B) of the slave reproduction apparatus wherein the transmission unit is configured to transmit the generated light emission control command to the slave reproduction apparatus (See paragraph [0113], [0114]). 

Referring to the claim 3 Aggarwal reference as modified by Motley teaches the master reproduction apparatus according to claim 1, Aggarwal do not explicitly teaches wherein at least one of the at least one slave reproduction apparatus  is a heterogeneous slave reproduction apparatus that includes having one or more light emitting element different in at least one of a number, an arrangement, or functional levels of the plurality of light emitting elements of the master reproduction apparatus, and the transmission unit is further configured to transmit the illumination information to the heterogeneous slave reproduction apparatus.

However, these are routine skills of the lighting control art and also Fig 2, Fig 5 to Fig 7 of Aggarwal teaches the operation of lighting units at various places as needed using interface and memory commands and real time operation (See Fig 2 and 6 where the communication devices effectively controls the communication via processor).

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to combine the teachings of Aggarwal with Motley and further control a heterogeneous slave systems (Fig 2 of Aggarwal) in order to efficiently control the illumination of the lighting.

  Referring to the claim 4 Aggarwal reference as modified by Motley teaches the master reproduction apparatus according to claim 1, Aggarwal further teaches, wherein the generation unit (Fig 1 item 31 processor paragraph [0060]) is further (See paragraph [0035] Aggarwal teaches using sensors identify the color characteristics and adjust accordingly. In paragraph [0128] Aggarwal teaches selection of colors and in paragraph [0187] Aggarwal teaches setting a light level associated with color characteristics of the device light source to adjust the operational light output). Hence, it would have been obvious to an ordinary skill in the art to use a color values and associate brightness values using for the calculations and emission of light as reference values.

 Referring to the claim 5 Aggarwal reference as modified by Motley teaches the master reproduction apparatus according to claim 1, Aggarwal further teaches, wherein the generation unit is configured to generate illumination information, which includes a light emission pattern associated with each of the plurality of light emitting elements and a color table defining a combination of a plurality of color values, as the light emission mode of the illumination information (See Aggarwal paragraph [0187] where he teaches setting an associated color characteristics of the device light source which means using the standard values from the color tables and adjusting the color characteristics).

Referring to the claim 6 Aggarwal reference as modified by Motley teaches the master reproduction apparatus according to claim 5, Aggarwal further impliedly teaches wherein the generation unit is further configured to generate the illumination information in which a color range of the light emission pattern according to the light emission pattern is defined by a combination of the plurality of color values defined by the color table (See paragraphs [0035], [0128] and [0187] where Aggarwal teaches suggests that color characteristics were used to set the lighting and adjustment of the illumination).
 
Claims 7, 8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Benson (US 4185276) by Benson in view of US PG 2014/0001959 A1 by Motley et al (Motley).

Referring to the claim 7 Benson teaches a slave apparatus (Fig 1 item 10 Column 2 lines 9-11). capable of executing synchronous reproduction of audio data together with multiple apparatuses (See Fig 2 item 20 column 2, lines 40-42), each slave reproduction apparatus (item 10) comprising: first plurality of light emitting elements  (Fig 1 item 18A-Q column 2 lines 16 to 17); 

a reception unit (Figs. 3-5, frequency discriminators for lights and speakers in each unit 10) configured to receive audio data and illumination information from the master reproduction apparatus, wherein the (see Column 3, lines 53-58, Col 4, lines 15-19), which is illumination information generated by the master reproduction apparatus (A master re production is regarded as combination of items 26, 28 and 30 of Fig 3, 4) the illumination information is generated on analysis data of the audio data and in which light emission modes are associated with the plurality of light emitting elements   (Col 2, line 55-Col 3, line 27, Col 3, lines 36-47, Col 4, lines 20-35); and 

a light emission control unit (26, 28, 30, frequency discriminators) configured to cause the one or more light emitting elements (item 18A-Q) to emit light on a basis of the received illumination information (See Column 2 lines 21 to 39).

But Benson is silent on wherein the master has a plurality of light emitting elements and at least one of a number or an arrangement of the first plurality of light emitting elements is different from the second plurality of light emitting elements of  the master reproduction apparatus   and   the master reproduction apparatus and slave reproduction apparatus are capable of executing synchronous reproduction of audio and data together,

However, Motley teaches wherein the master has a plurality of light emitting elements and at least one of a number or an arrangement of the first plurality of light emitting elements is different from the second plurality of light emitting elements of  the master reproduction apparatus (See paragraphs [0058] to [0060] where Motley teaches master and slave configuration lighting elements Fig 5 item 10 and Fig  6  and Fig 8A-E where master configuration has different zones of lighting with different number of lights operating in each zone and claim 5)  and   the master (See paragraphs [0081] where teaches the master and slave configuration of lighting units having audio signaling systems and paragraphs [0091], [0092] teaches using  lighting instructions and the data synchronization of lighting instructions by the different lighting units).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to combine Motley’s teachings of Master and slave configurations and synchronization of audio signals as needed in master and slave configurations of lighting units in to the Benson system by introducing a master slave configuration in order to control the master and slave configurations as required to control the light emitting music system very efficiently.

 Referring to the claim 8, Benson reference as modified by Motley reference teaches the slave reproduction apparatus according to claim 7, Benson further teaches wherein the reception unit (Figs. 3-5, frequency discriminators for lights and speakers in each unit 10)is configured to receive a light emission control command transmitted from the master reproduction apparatus (see Column 3, lines 53-58, Col 4, lines 15-19) the light emission control command being for synchronizing light emission by the plurality of light emitting elements with light emission by the light emitting elements of the slave reproduction apparatus.(See Table 1 and column 3 lines 58 to 68 Where Benson teaches the light emission commands from station discriminator and each slave monitor receives the information accordingly).

Referring to the claim 10, Benson reference as modified by Motley reference teaches the slave reproduction apparatus according to claim 7, Benson teaches wherein a functional level of at least one of the one or more light emitting elements is different from a functional level of at least one light emitting element corresponding in advance among the plurality of light emitting elements of the master reproduction apparatus. (Benson further teaches in Fig 1 item 10 and column 2 lines 22 to 39 where functional levels and column 2 lines 52 to 64 which are different from master reproduction units).

Referring to the claim 11, Benson reference as modified by Motley reference teaches the slave reproduction apparatus according to claim 10, Benson further teaches wherein the illumination information, a color value associated with the plurality of light emitting elements (See the Table in column 3 and Column 4 and lines 21 to 30), as the light emission mode of the illumination information, and the light emission control unit is further configured to convert the color value  based on a specific algorithm to control   the first  light emitting element to emit light (See Benson Fig 2 and column 3 lines 48 to 57 color values with predetermined frequency code communicated in real time via electrical signals in a synchronized light and sound characteristics).

Referring to the claim 12, Benson reference as modified by Motley reference teaches the slave reproduction apparatus according to claim 11, Benson further teaches, wherein the light emission control unit is further configured to convert the color value into (See Benson Column 3 Table with color values and Brightness value in terms of frequency).

Referring to the claim 13, Benson reference as modified by Motley reference teaches the slave reproduction apparatus according to claim 7, Benson further teaches wherein the reception unit is further configured to receive arrangement correspondence information from the master reproduction apparatus, wherein the arrangement correspondence information includes (see Column 3, lines 53-58, Col 4, lines 15-19), an arrangement of the first plurality of  light emitting elements associated with an arrangement of the second plurality light emitting elements of the master reproduction apparatus (Since, the master and slave apparatuses of Motley, all have similar hardware and software, adding the light elements and their control of Motley would result in all of the master and slave apparatuses being capable of executing synchronous audio and illumination of Benson’s system).

Referring to the claim 14 Benson teaches, A light emission method by a master reproduction apparatus (A master re production is regarded as combination of items 26, 28 and 30 of Fig 3, 4 Column 2 lines 48 to 57) capable of executing synchronous reproduction of audio data together with at least one   slave reproduction apparatus (Fig 2 item 10 slave reproduction apparatuses and column 2 lines 60- 67), the method comprising: 
analyzing audio data to acquire analysis data (See Fig 5 input 34 is coupled to station discriminator to analyze the data column 4 lines 20 to35);
(See Column 3 Table indicating illumination information on a basis of the acquired analysis data); 
transmitting the generated illumination information to the at least  one   slave reproduction apparatus; and  the plurality of light emitting elements to emit light in the light emission modes based on the illumination information. (See Column 2 lines 24 to 39 and column 3 lines 53 to 67).

But, Benson is silent on a master reproduction unit in which light emission modes are associated with a plurality of light emitting elements provided in the master reproduction apparatus. 

However, Motley teaches a master reproduction unit in which light emission modes are associated with a plurality of light emitting elements provided in the master reproduction apparatus. (See Fig 5, 6, 8A-E and abstract, paragraphs [0058]-[0060] and claim 5). 

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to combine Motley’s teachings of plurality of lighting elements provided in Master configuration in to the Benson system  in order to control the light emitting music system very efficiently.
 
 Referring to the claim 15 Benson teaches, A light emission method by a slave reproduction apparatus (Fig 2 item 10) capable of executing synchronous reproduction See Fig 2-4 item 10 slave reproduction apparatus), the method comprising: receiving audio data and illumination information from the master reproduction apparatus(wherein the  illumination information is generated by the master reproduction apparatus having a first plurality of light emitting elements, the illumination information is generated based on analysis data of the audio data (see Col 2, line 55-Col 3, line 27, Col 3, lines 36-47, Col 4, lines 20-35);

But Benson is silent on the illumination information comprises light emission modes associated with the first plurality of light emitting elements, and at least one of a number or an arrangement of a second plurality of light emitting elements of the slave reproduction apparatus is different from the first plurality of light emitting elements of the master reproduction apparatus; and controlling  the second plurality of light emitting elements provided in the slave reproduction apparatus to emit light based on the received illumination information.

	However, Benson teaches  the illumination information comprises light emission modes associated with the first plurality of light emitting elements, and at least one of a number or an arrangement of a second plurality of light emitting elements of the slave reproduction apparatus is different from the first plurality of light emitting elements of the master reproduction apparatus (See paragraphs [0058] to [0060] where Motley teaches master and slave configuration lighting elements Fig 5 item 10 and Fig  6  and Fig 8A-E where master configuration has different zones of lighting with different number of lights operating in each zone and claim 5); and controlling  the second plurality of light emitting elements provided in the slave reproduction apparatus to emit light based on the received illumination information(See abstract an claim 1 paragraph [0263] where teaches the master and slave configuration of lighting units having audio signaling systems).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to combine Motley’s teachings of Master and slave configurations in to the Benson’s system in order to control the light emitting music system very efficiently.

Referring to the claim 16, Benson reference as modified by Motley reference teaches the light emission method according to claim 15,  Benson further teaches wherein a functional level of  the second plurality of light emitting elements is different from functional levels of the first plurality of light emitting elements of the master reproduction apparatus(Benson further teaches in Fig 1 item 10 and column 2 lines 22 to 39 where functional levels and column 2 lines 52 to 64 which are different from master reproduction units), the illumination information includes a color value  associated with at least one of the first plurality of light emitting elements (See Benson Column 3 Table with color values and Brightness value in terms of frequency) as a first light emission mode of the light emission mode of the illumination information, and in light emission of the first plurality of lighting elements to emit light (Column 3 lines 53 to 67).

Conclusion

Claims 1-8, 10 -16 are rejected.

Claim 9 cancelled by applicant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/22/2021